THOMPSON, Judge,
dissenting.
Decisions regarding the modification of custody made after the presentation of ore tenus evidence are within the sound discretion of the trial judge and are to be afforded a presumption of correctness on appeal unless plainly and palpably wrong. Hepburn v. Hepburn, 659 So.2d 653 (Ala.Civ.App.1995). I believe there was sufficient evidence to support the trial court’s decision. For this reason, I would affirm the decision of the trial court; therefore, I must respectfully dissent.